DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a bearing device including a rotating shaft; a thrust bearing; and an oil storage portion which includes an oil storage space which is adjacent to the thrust bearing in an axial direction to be formed in an arc shape to surround the rotating shaft and is formed to have an opened lower portion and into which lubricating oil flows, the oil storage portion having a first inclined surface which is formed to be inclined in a rotation direction of the rotating shaft while protruding toward the thrust bearing side in a region below a horizontal plane passing through a center of the rotating shaft in the oil storage space, wherein a notch is formed in a lower portion of the thrust bearing and an opening end is formed on a forward side in a flow direction of the lubricating oil of the notch, the opening end coincides with a most protruding terminal end of the first inclined surface, and a second inclined surface formed on the opening end of the thrust bearing and the first inclined surface of the oil storage portion form a continuous surface.
 	  The second inclined surface is interpreted to be formed on the opening end of the thrust bearing and is shown in fig. 9, near 23ea.  The first inclined surface is element 20aa shown in fig. 5.  In the installed position, the two surfaces form a continuous surface which is understood to be there is no step from one surface to the other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654